Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11th January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 – 18 of the current application are maintained rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of U.S. Patent No. 10,798,688 B2 (the parent 688 patent). 
Please refer to the previous office action.
---------- ---------- ----------

Claims 1, 2, 3, 5, 7, 8, 9, 11, 13, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al (US 2016/0294531 A1) by Wang et al (US 8,908,573 B1).
Claim 7 (similarly claim 1). Loehr teaches a user equipment for a New Radio, NR, radio access network (fig. 6; [0003]), the user equipment comprising processing circuitry (fig. 6: scheduling/priority handling) and being configured to utilize the processing circuitry to:  	receive a code rate indication that indicates a code rate for feedback control signaling ([0107]: for the downlink data transmissions in LTE, the eNodeB typically selects the modulation scheme and code rate (MCS) depending on a prediction of the downlink channel conditions, an important input to this selection process is the Channel State Information (CSI) feedback transmitted by the User Equipment (UE) in the uplink to the eNodeB);  	cause transmission of feedback control signaling, the feedback control signaling representing a number I of control information bits of a plurality of control information types ([0068]-[0079]: format bits), the I control information bits being encoded with a code rate based at least in part on a code rate indication ([0108]: QPSK, 16-QAM and 64-QAM schemes);  	a number of physical resource blocks used for transmitting the feedback control signaling being based on the code rate indication ([0009]-[0010] and [0093]: PRB… this information (usually together with the resource allocation (e.g. the number of resource blocks assigned to the user equipment)) allows the user equipment (transmitter) to pick the information bit size, the modulation scheme and the code rate in order to start the modulation, the rate-matching and the encoding process); and  	the feedback control signaling representing the plurality of control information types including acknowledgement information, measurement information and a scheduling request ([0054] and [0059]: ACK/NACK for uplink transmission, uplink scheduling information, information on the DCI (resource, MCS, etc.)… HARQ Acknowledgements (ACK/NACK) for downlink data packets, Channel Quality Indicators (CQIs) to support link adaptation, and MIMO feedback such as Rank Indicators (RIs) and Precoding Matrix Indicators (PMI) for downlink transmissions; [0064] and [0122]: scheduling request).Loehr does not expressly describe interweaving the I control information bits with L error coding bits, the interweaving being based at least in part on a type of error coding by which a total number E = I+L of encoded bits are encoded.Wang teaches interweaving an I control information bits with L error coding bits, the interweaving being based at least in part on a type of error coding by which a total number E = I+L of encoded bits are encoded (col. 10 lines 4-37: interweaving or other techniques. Using one or more channel coding schemes, k-bit block or stream of input data can be encoded to produce an n-bit block or stream of output data, where n>k. Note the extra n-k parity bits that are generated as a result of the encoding… the efficiency of a given channel coding scheme or a combination of a plurality of channel coding schemes can be measured by a ratio of useful bits over the total bits (including both useful and parity bits) as a result of the encoding… under a coding scheme with a 3/4 efficiency ratio, 3/4 of the total encoded bits is useful bits, the rest 1/4 of the total bits are parity bit).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Wang in the UE of Loehr to minimize interference.
Claim 13. Loehr shows a configuring radio node for a New Radio, NR, radio access network (fig. 6; [0003]), the configuring radio node comprising processing circuitry (fig. 6: scheduling/priority handling) and being configured to utilize the processing circuitry to:  	cause transmission of a code rate indication for a user equipment to use for feedback control signaling ([0107]: for the downlink data transmissions in LTE, the eNodeB typically selects the modulation scheme and code rate (MCS) depending on a prediction of the downlink channel conditions, an important input to this selection process is the Channel State Information (CSI) feedback transmitted by the User Equipment (UE) in the uplink to the eNodeB), the code rate indication indicating a code rate for encoding control information bits of a plurality of control information types of the feedback control signaling ([0054] and [0059]: ACK/NACK for uplink transmission, uplink scheduling information, information on the DCI (resource, MCS, etc.)… HARQ Acknowledgements (ACK/NACK) for downlink data packets, Channel Quality Indicators (CQIs) to support link adaptation, and MIMO feedback such as Rank Indicators (RIs) and Precoding Matrix Indicators (PMI) for downlink transmissions);  	the feedback control signaling representing a number I of control information bits of the plurality of control information types ([0068]-[0079]: format bits), the I control information bits being encoded with a code rate based at least in part on the code rate indication ([0108]: QPSK, 16-QAM and 64-QAM schemes);  	a number of physical resource blocks used for transmitting the feedback control signaling being based on the code rate indication ([0009]-[0010] and [0093]: PRB… this information (usually together with the resource allocation (e.g. the number of resource blocks assigned to the user equipment)) allows the user equipment (transmitter) to pick the information bit size, the modulation scheme and the code rate in order to start the modulation, the rate-matching and the encoding process); and  	the feedback control signaling representing the plurality of control information types including acknowledgement information, measurement information and a scheduling request ([0054] and [0059]: ACK/NACK for uplink transmission, uplink scheduling information, information on the DCI (resource, MCS, etc.)… HARQ Acknowledgements (ACK/NACK) for downlink data packets, Channel Quality Indicators (CQIs) to support link adaptation, and MIMO feedback such as Rank Indicators (RIs) and Precoding Matrix Indicators (PMI) for downlink transmissions; [0064] and [0122]: scheduling request); and  	receive the feedback control signaling ([0193]: a processor of the base station determines whether the mobile station will be in DRX Active Time or DRX Non-Active Time in subframe N, at least based on MAC control elements, relating to the DRX operation, transmitted to the mobile station until and including subframe N-(4+k) only, where k is an integer value from 1 to K, and based on feedback received from the mobile station relating to the decoding success for the transmitted MAC control elements). Wang teaches interweaving an I control information bits with L error coding bits, the interweaving being based at least in part on a type of error coding by which a total number E = I+L of encoded bits are encoded (col. 10 lines 4-37: interweaving or other techniques. Using one or more channel coding schemes, k-bit block or stream of input data can be encoded to produce an n-bit block or stream of output data, where n>k. Note the extra n-k parity bits that are generated as a result of the encoding… the efficiency of a given channel coding scheme or a combination of a plurality of channel coding schemes can be measured by a ratio of useful bits over the total bits (including both useful and parity bits) as a result of the encoding… under a coding scheme with a 3/4 efficiency ratio, 3/4 of the total encoded bits is useful bits, the rest 1/4 of the total bits are parity bit).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Wang in the UE of Loehr to minimize interference.
---------- ---------- ----------
Claim 8 (similarly claim 2). Loehr shows the user equipment according to claim 7, wherein the code rate indication indicates one of a plurality of code rates possible for a coding scheme ([0107]-[0108]: for the downlink data transmissions in LTE, the eNodeB typically selects the modulation scheme and code rate (MCS) depending on a prediction of the downlink channel conditions). 
Claim 9 (similarly claim 3). Loehr shows the user equipment according to claim 7, wherein the feedback control signaling is transmitted on a physical uplink control channel ([0281]). 
Claim 11 (similarly claim 5). Loehr shows the user equipment according to claim 7, wherein the code rate is based on a Physical Uplink Control Channel, PUCCH, format for transmission of the feedback control signaling (Tables 4, 5 and 6). 
---------- ---------- ----------
Claim 14. Loehr shows the configuring radio node according to claim 13, wherein the code rate indication indicates one of a plurality of code rates possible for a coding scheme ([0107]-[0108]: for the downlink data transmissions in LTE, the eNodeB typically selects the modulation scheme and code rate (MCS) depending on a prediction of the downlink channel conditions). 
Claim 15. Loehr shows the configuring radio node according to claim 13, wherein the feedback control signaling is transmitted on a physical uplink control channel ([0281]). 
Claim 17. Loehr shows the configuring radio node according to claim 13, wherein the code rate is based on a Physical Uplink Control Channel, PUCCH, format for transmission of the feedback control signaling (Tables 4, 5 and 6). 
---------- ---------- ----------
Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al in view of Wang et al and in further view of Papasakellariou et al (US 2018/0124815 A1).
Claim 10 (similarly claim 4 and 16). Loehr shows the user equipment according to claim 7; Loehr does not very expressly describe wherein the code rate indication indicates one of an upper limit for the code rate and a target code rate.Papasakellariou shows feature of wherein a code rate indication indicates one of an upper limit for the code rate and a target code rate ([0156]: a number of RBs can depend on a number of HARQ-ACK information bits transmitted by a UE, the UE can determine the number of RBs as the minimum number of RBs resulting to a largest code rate for the UCI transmission (including CRC bits) that is smaller than or equal to a code rate that the gNB configures to the UE in advance by higher layer signaling or is predetermined in the system operation... when a gNB configures a UE with a set of four RBs and a DCI format scheduling a PDSCH transmission to the UE indicates a second RB from the set of four RBs, the UE uses an additional RB consecutive to the second RB when a code rate for transmission only in the second RB is larger than a configured code rate and a code rate for transmission in both the second RB and the additional RB is smaller than or equal to the configured code rate; [0158] lines 7-10: the UE determines the set of RBs and the element of the set of RBs as the one resulting to a largest code rate for the HARQ-ACK information that is smaller than or equal to the configured code rate — a “larger/largest” code rate is an upper limit while a “configured” code rate is a target code rate).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Papasakellariou in the user equipment of Loehr to facilitate providing dynamic resource availability for transmission of scheduling requests from user equipment.
---------- ---------- ----------
Allowable Subject Matter
Claims 6, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and, if the requested terminal disclaimer has been filed by the applicant and approved by the Office.---------- ---------- ----------
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made Final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        25th August 2022